PER CURIAM.
By petition for certiorari, we have for review an order of the Career Service Commission affirming the action of the Department of Education, Division of Universities, University of Florida dismissing the petitioner for conduct involving a physical assault upon his supervisor.
We have carefully considered the record on appeal and the briefs submitted by the respective parties. It is our conclusion that petitioner has failed to demonstrate reversible error and further that the Commission’s findings and conclusions are fully supported by competent, substantial evidence. Accordingly, the petition for a writ of certiorari is hereby dismissed.
SPECTOR, C. J., and WIGGINTON and JOHNSON, JJ., concur.